STEINBERG, Judge,
dissenting:
I join in Judge Kramer’s dissent but wish to add two points. First, the Court’s position has no internal logic. The Court established in Rosler v. Derwinski, one of its earliest decisions, “that, if following an initial final BVA decision the claimant, as did Rosier— before filing an NOA with this Court — files a *65motion for reconsideration with the BVA during the 120-day judicial appeal period, the finality of the initial BVA decision is abated by that motion for reconsideration” and the NOA-filing period is tolled by that filing. Rosier, 1 Vet.App. 241, 249 (1991). In order to apply this tolling doctrine, the Court must determine when the claimant “files” the motion for reconsideration with the Board. There is no viable basis for distinguishing between the Court’s application of the Rosier tolling doctrine to the filing with the Court of a Notice of Appeal (NOA) and the application of that doctrine to the filing with the Board of Veterans’ Appeals (BVA or Board) of a motion for BVA reconsideration, given that the only basis for looking at the date of filing with the Board is to determine whether an appellant has filed a timely NOA with this Court during the 120 days allowed by 38 U.S.C. § 7266(a) for this purpose. Because of this, the Court in Rosier specified that the date of the filing of that motion should be decided by treating it “as if it were an NOA filed with the Court” and that the Court’s decisions should be applied “in determining the length of the judicial appeal period and the application of 38 U.S.C. § [7266(a)] to the facts of the particular case.” Ibid.
I do not understand the Court to be suggesting that there is any other logical way to determine when a claimant “files” a motion for reconsideration. The Board would normally have no need to make such a determination because the date of that filing has no significance within the Department of Veterans Affairs (VA) adjudication system. Neither the statute, 38 U.S.C. § 7103, nor VA regulations, 38 C.F.R. §§ 20.1000, 20.1001(b) (1997), “contain any deadline for the filing of a motion for reconsideration with the BVA Chairman”, Rosier, 1 Vet.App. at 244. Indeed, Congress recently amended the reconsideration provision and made no change with respect to timeliness. See Board of Veterans’ Appeals Administrative Procedures Improvement Act of 1994, Pub.L. No. 103-271, § 6(a), 108 Stat. 741, 742 (1994) (amending section 7103). The regulations specify that the motion may be filed “at any time”, 38 C.F.R. § 20.1001(b), and that reconsideration may be accorded “at any time”, 38 C.F.R. § 20.1000. Moreover, there is no time limit on how long the BVA may take to decide the motion. See 38 C.F.R. § 20.1001(c) (1997) (regarding disposition of motions for reconsideration). Hence, because the notion of the “timeliness” of a motion for BVA reconsideration was then (and still is) a non-sequitur in VA administrative practice, the Court in Rosier had no guidepost to apply to determine when a motion for BVA reconsideration was “filed” with the BVA for purposes of determining whether it was filed with the Board within the 120 days allowed by section 7266(a) other than whether the motion would have been timely had it been an NOA filed with the Court.
It was against this background that Congress legislated the postmark rule in 1994 in the Veterans’ Benefits Improvements Act of 1994, Pub.L. No. 103-446, § 511(a), 108 Stat. 4645, 4670 (1994), and revised the reconsideration provisions of section 7103 in 1994 in Public Law 103-271, supra. Federal caselaw is clear that Congress is assumed to be aware of judicial interpretations of the provisions of law it is amending.1 Congress legislated the postmark rule for NOAs in order to give VA claimants located across the United States more equivalent opportunities to file their NOAs within 120 days after the BVA mailed notice of its decision. See S.Rep. No. 103-232, at 5 (1994) (Court’s “actual receipt” rule “provides those who live closer to Wash*66ington, D.C., ... more actual time to perfect their appeals” and “does not grant any lenience to an appellant who mailed a[n NOA] well before the 120th day but whose notice was delayed ... [or] acknowledge that such delays routinely occur due to no fault of the sender”).2 In doing so, Congress gave no indication that it did not want to extend the benefit of the new section 7266(a) postmark rule to a VA claimant who sought BVA reconsideration to try to obtain an administrative resolution of the claim before taking an appeal to this Court.3 Indeed, I can find no plausible basis in determining the timeliness, within the NOA-filing period, of the filing of a motion for BVA reconsideration, for applying a rule that is different from the one used to determine the timeliness of the filing of the NOA itself. The Court’s decision today provides an improvident encouragement for potential appellants approaching the expiration of the 120-day NOA filing period to file an appeal with this Court — in order to take advantage of the postmark rule and not be at the mercy of the U.S. mails — rather than a motion for reconsideration with the Board. Such an incentive contravenes the Court’s longstanding preference for preserving judicial resources, where possible, through Board reconsideration.4
My second reason for writing separately is to express my concern about a highly unfortunate pattern that is emerging of late in this Court of deciding important questions of law without obtaining briefing on them from the parties and/or amici curiae. See Laruan v. West, 11 Vet.App. 80, 86 (1998) (en banc) (Kramer and Steinberg, JJ., concurring in part and dissenting in part); Dittrich v. West, — Vet.App. —, No. 96-1590, 1998 WL 45529, slip op. at 1—2, 5 (Jan. 22, 1998) (Steinberg and Kramer, JJ., dissenting to en banc order denying en banc consideration). In the instant case, the Court is similarly proceeding without obtaining the Secretary’s views (with a reply from the appellant) on the question decided by the Court. It certainly cannot be assumed what the Secretary’s position would be. In West (Walter) v. Brown, the Secretary argued against the Court’s dismissal of an appeal on jurisdictional grounds, West, 7 Vet.App. 329, 333 (1995) (en banc) (Steinberg and Kramer, JJ., dissenting), and then joined the appellants in several other cases on appeal to the U.S. Court of Appeals for the Federal Circuit in successfully urging the overruling of West in Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir.1997), and Grantham v. Brown, 114 F.3d 1156, 1159 (Fed.Cir.1997). Moreover, in the instant case, the Secretary took the unusual *67step of attaching to his February 28, 1997, motion for dismissal a copy of the envelope, with a legible timely postmark, in which the motion for reconsideration was mailed to the Board but, curiously, did not address the significance of that envelope in terms of tolling the section 7266(a) filing deadline under Rosier.
The process followed in this case and in Laman and Dittrich does a disservice to the numerous VA claimants whose rights are affected by our decisions and the Court's bar of dedicated and expert practitioners, representing both appellants and the Secretary, who have demonstrated their proficiency and professionalism in filing informative and helpful briefs, many as volunteer amici curiae, to assist the Court in making enlightened decisions on substantial legal questions.
For the above reasons and those in Judge Kramer’s dissent, in which I join, I respectfully dissent.

. See Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184-85, 108 S.Ct. 1704, 1711-12, 100 L.Ed.2d 158 (1988) ("[w]e generally presume that Congress is knowledgeable about existing law pertinent to legislation it enacts”); Traynor v. Turnage, 485 U.S. 535, 545-46, 108 S.Ct. 1372, 1380-81, 99 L.Ed.2d 618 (1988) (Supreme Court assumes that Congress was aware of VA interpretation of "willful misconduct” when it enacted new law using that term "and that Congress intended that the term receive the same meaning for purposes of that [new] statute as it had received for purposes of other veterans’ benefits statutes”); Lorillard v. Pons, 434 U.S. 575, 581, 98 S.Ct. 866, 870, 55 L.Ed.2d 40 (1978) (“Congress is presumed to be aware of an administrative or judicial interpretation of a statute and to adopt that interpretation when it re-enacts a statute without change. So too, where ... Congress adopts a new law incorporating sections of a prior law, Congress normally can be presumed to have had knowledge of the interpretation given to the incorporated law”) (citations omitted).


. See also Shropshire v. Derwinski, 2 Vet.App. 236, 236 (1992) (per curiam order) (Steinberg, J., concurring); DiDonato v. Derwinski, 2 Vet.App. 42, 44 (1991) (per curiam order) (Steinberg, J., concurring); cf. 38 U.S.C. § 7105(b)(1) ("notice of disagreement [ (NOD) ] postmarked before the expiration of the one-year period [for filing NOD as to VA agency of original jurisdiction decision] will be accepted as timely filed”).


. The majority relies upon a string of cases for the proposition that Congressional silence ought not to bear upon our interpretation of a statute. Ante at 62-63. I believe a more accurate reading of those cases, to the extent that they are relevant, is that Congressional silence does not validate a judicial precedent in such a way as to bar the Court’s reexamination. See Patterson v. McLean Credit Union, 491 U.S. 164, 175 n. 1, 109 S.Ct. 2363, 2371 n. 1, 105 L.Ed.2d 132 (1989) ("It does not follow, however, that Congress' failure to overturn a statutory precedent is reason for this Court to adhere to it."); Girouard v. United States, 328 U.S. 61, 69-70, 66 S.Ct. 826, 829-30, 90 L.Ed. 1084 (1946) ("We do not think that under the circumstances of this legislative history [failed Congressional efforts to amend law interpreted by Court] that we can properly place on the shoulders of Congress the burden of the Court’s own error.’’); Helvering v. Hallock, 309 U.S. 106, 119, 60 S.Ct. 444, 451, 84 L.Ed. 604 (1940) ("It would require very persuasive circumstances enveloping Congressional silence to debar this Court from re-examining its own doctrines.”). However, in the instant case, I am not proposing that Congressional silence validates Rosier — indeed, the majority does not question the authority of Rosier — but that Rosier, absent contraiy instruction from Congress or revision by this Court, continues to control, and Rosier calls for the determination of the timeliness of the filing of a motion for BVA reconsideration with the Board under the same law that we apply to our determination of the timeliness of an NOA filed with this Court. That law now includes the postmark rule in 38 U.S.C. § 7266(a).


.See Cerullo v. Derwinski, 1 Vet.App. 195, 200 (1991) (interpreting section 7103 to allow sua sponte reconsideration by Board because ”[a]d-ministrative reconsideration may serve as a way to resolve a claim expeditiously ... without the necessity for judicial review”).